DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori, US Patent Application Publication 2016/0351510 (as cited in previous Office Action).

Regarding claim 1, Mori teaches a protective sheeting 40/12 (figure 7) or 11/12 (figure 1) for use in processing a semiconductor-sized wafer 21 (figure 7), the protective sheeting comprising: a protective film 40 or 11; and a cushioning layer 12 attached to a back surface of the protective film, the cushioning layer being curable by an external stimulus so that the cushioning layer hardens at least to some degree upon application of the external stimulus (by using a thermosetting adhesive layer, See [0009,0026]), wherein, at least in a central area of the protective sheeting, no adhesive Is applied to a front surface and a back surface of the protective sheeting (Note: since Mori does not teach the use of an adhesive layer on the front side or backside of protective tape in figure 1 and 2, Mori meets the limitation of this claim), the central area having an outer diameter which is equal to or larger than an outer diameter of the semiconductor- sized wafer, and the front surface of the protective sheeting is exposed or exposable to the outside (as shown in figure 1) and the back surface of the protective sheeting is exposed or exposable to the outside (as shown in figure 1), wherein the protective sheeting is configured to be attachable to the wafer by attaching the protective film to the wafer (as shown in figure 7), and wherein the protective sheeting is configured to be removable from the wafer in a non-destructive manner (as shown in figure 10 in which part of the protective sheeting 40 is removed from the wafer in a non-destructive manner).

Regarding claim 3, Mori teaches on the entire front surface and/or the entire back surface of the protective sheeting, no adhesive is applied (Note: since Mori does not teach the use of an adhesive layer on the front side or backside of protective tape, Mori meets the limitation of this claim).

Regarding claim 6, Mori teaches a protective sheeting 40/12 (figure 7) or 11/12 (figure 1)  for use in processing a wafer 21, the protective sheeting comprising: a protective film 40 or 11; and a cushioning layer 12 attached to a back surface of the protective film, the cushioning layer being curable by an external stimulus so that the cushioning layers hardens at least to some degree upon application of the external stimulus (by using a thermosetting adhesive layer, See [0009,0026]), wherein, on an entire front surface and an entire back surface of the protective sheeting, no adhesive is applied (Note: since Mori does not teach the use of an adhesive layer on the front side or backside of protective tape in figures 1 and 2, Mori meets the limitation of this claim), and the front surface of the protective sheeting is exposed or exposable to the outside (as shown in figure 1) and the back surface of the protective sheeting is exposed or exposable to the outside (as shown in figure 1), wherein the protective sheeting is configured to be attachable to the wafer by attaching the protective film to the wafer (as shown in figure 7), and wherein the protective sheeting is configured to be removable from the wafer in a non- destructive manner (as shown in figure 10 in which part of the protective sheeting 40 is removed from the wafer in a non-destructive manner).

Regarding claim 7, Mori teaches the cushioning layer is curable by an external stimulus, such as UV radiation, heat [0069], an electric field and/or a chemical agent.

Regarding claim 8, Mori teaches the cushioning layer (thermosetting adhesive sheet) has a thickness in the range of 20 to 500 μm [0088].

Regarding claim 10, Mori teaches the protective film is made of a polymer, in particular, a polyolefin [0027, polyethylene].

Regarding claim 12, Mori combination comprising a semiconductor-sized wafer 21, having on one side a device area with a plurality of devices, and a protective sheeting, the protective sheeting including  a protective film 40 or 11; and a cushioning layer 12 attached to a back surface of the protective film, the cushioning layer being curable by an external stimulus so that the cushioning layer hardens at least to some degree upon application of the external stimulus (by using a thermosetting adhesive layer, See [0009,0026]), wherein at least in a central area of the protective sheeting, no adhesive is applied to a front surface and a back surface of the protective sheeting, the central area having an outer diameter which is equal to or larger than an outer diameter of the semiconductor-sized wafer, and the front surface of the protective sheeting is exposed or exposable to the outside (as shown in figure 1) and the back surface of the protective sheeting is exposed or exposable to the outside (as shown in figure 1), wherein the protective sheeting is configured to be attachable to the wafer by attaching the protective film to the wafer (as shown in figure 7), and wherein the protective sheeting is configured to be removable from the wafer in a non-destructive manner (as shown in figure 10 in which part of the protective sheeting 40 is removed from the wafer in a non-destructive manner) is attached to the one side of the semiconductor- sized wafer, so that the semiconductor-sized wafer is arranged in the central area of the protective sheeting and a front surface of the protective film opposite to the back surface thereof is in direct contact with the one side of the semiconductor-sized wafer (figure 7).

Regarding claim 13, Mori teaches combination comprising a wafer 21, having on one side a device area with a plurality of devices; a protective sheeting, the protective sheeting including  a protective film 40 or 11; and a cushioning layer 12 attached to a back surface of the protective film, the cushioning layer being curable by an external stimulus so that the cushioning layer hardens at least to some degree upon application of the external stimulus (by using a thermosetting adhesive layer, See [0009,0026]), wherein, on an entire front surface and an entire back surface of the protective sheeting, no adhesive is applied, (Note: since Mori does not teach the use of an adhesive layer on the front side or backside of protective tape in figure 1 and 2, Mori meets the limitation of this claim), the front surface of the protective sheeting is exposed or exposable to the outside (as shown in figure 1) and the back surface of the protective sheeting is exposed or exposable to the outside (as shown in figure 1), wherein the protective sheeting is configured to be attachable to the wafer by attaching the protective film to the wafer (as shown in figure 7), and wherein the protective sheeting is configured to be removable from the wafer in a non-destructive manner (as shown in figure 10 in which part of the protective sheeting 40 is removed from the wafer in a non-destructive manner), wherein the protective sheeting is attached to the one side of the wafer, so that a front surface of the protective film opposite to the back surface thereof is in direct contact with the one side of the wafer (figure 2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori, US Patent Application Publication 2016/0351510 (as cited in previous Office Action).

Regarding claims 2 and 9, Mori fails to teach the outer diameter of the central area is in the range of 3 to 50 cm and protective film has a thickness in the range of 5 to 200 μm.
However, it has been held that the diameter of the central area and the thicknesses of the layers of the protective sheeting will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the diameter of the central area and the thicknesses of the layers of the protective sheeting claimed and the Prior Art shows the diameter of the protective sheeting has the same diameter as the wafer and the layers all have a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable diameter of the central area and thicknesses of the layers of the protective sheeting in the device of Mori

The specification contains no disclosure of either the critical nature of the claimed the diameter of the central area and the thicknesses of the layers of the protective sheeting or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Claims 4, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claims above, and further in view of Azuma et al, US Patent Application Publication 2016/0218077 (as cited in previous Office Action).

Regarding claim 4, Mori fails to teach a substantially annular adhesive layer is applied to an outer peripheral portion of a front surface of the protective film opposite to the back surface thereof.

	Azuma teaches annular adhesive layer 5 is applied to an outer peripheral portion of a front surface of the protective film opposite to the back surface thereof (figure 2 and [0017]) because the adhesive is used to hold the protection sheet to a jig.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azuma with that of Mori because adhesive is generally used on hold a jig, or annular frame, to the protective sheets to allow for manufacturing processing of the wafer and protective sheets

Regarding claim 5, Mori and Azuma fail to teach an inner diameter of the substantially annular adhesive layer is substantially equal to or larger than an inner diameter of a semiconductor-sized annular frame for holding the semiconductor-sized wafer.

However, it has been held that the size of the diameters for the adhesive and annular frame will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the diameter sizes for the adhesive and annular frame claimed and the Prior Art shows the diameter for the annular frame is larger than the adhesive layer, it would have been obvious to one of ordinary skill in the art to select a suitable diameter sizes for the adhesive and annular frame in the device of Mori and Azuma.

The specification contains no disclosure of either the critical nature of the claimed diameter sizes for the adhesive and annular frame or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 11, Mori in view of Azuma teaches a semiconductor-sized annular frame 7 (Azuma, figure 2); and the protective sheeting according to claim 4,
wherein the protective sheeting is attached to the annular frame through the substantially annular adhesive layer so that a central opening of the annular frame is closed by the protective sheeting (as shown in figure 2 of Azuma, using the protecting sheeting of Mori for layer 3 in Azuma)

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori, US Patent Application Publication 2016/0351510 in view of Azuma et al, US Patent Application Publication 2016/0218077 (both as cited in previous Office Action).

Regarding claim 14, Mori teaches a protective sheeting 30 for use in processing a semiconductor-sized wafer, the protective sheeting comprising: a protective film 31 and 11; and a cushioning layer 32 and 12 attached to a back surface of the protective film, wherein, at least in a central area of the protective sheeting, no adhesive Is applied to a front surface and a back surface of the protective sheeting (Note: since Mori does not teach the use of an adhesive layer on the front side or backside of protective tape in figure 1 and 2, Mori meets the limitation of this claim), the central area having an outer diameter which is equal to (Note: since Mori does not teach the use of an adhesive layer on the front side or backside of protective tape in figure 1 and 2, Mori meets the limitation of this claim), or larger than an outer diameter of the semiconductor- sized wafer (figures 1 and 2).

Mori fails to teach a substantially annular adhesive layer is applied to an outer peripheral portion of a front surface of the protective film opposite to the back surface thereof.

Azuma teaches a substantially annular adhesive layer 5 is applied to an outer peripheral portion of a front surface of the protective film opposite to the back surface thereof. (figure 2 and [0017]) because the adhesive is used to hold the protection sheet to a jig.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azuma with that of Mori because adhesive is generally used on hold a jig, or annular frame, to the protective sheets to allow for manufacturing processing of the wafer and protective sheets

Regarding claim 15, Mori and Azuma fail to teach an inner diameter of the substantially annular adhesive layer is substantially equal to or larger than an inner diameter of a semiconductor-sized annular frame for holding the semiconductor-sized wafer.
However, it has been held that the size of the diameters for the adhesive and annular frame will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the diameter sizes for the adhesive and annular frame claimed and the Prior Art shows the diameter for the annular frame is larger than the adhesive layer, it would have been obvious to one of ordinary skill in the art to select a suitable diameter sizes for the adhesive and annular frame in the device of Mori and Azuma.

The specification contains no disclosure of either the critical nature of the claimed diameter sizes for the adhesive and annular frame or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 16, Mori in view of Azuma teaches a handling system for a semiconductor-sized wafer, comprising  a semiconductor-sized annular frame 7 (Azuma, figure 2);  and  the protective sheeting according to claim 14,  wherein the protective sheeting is attached to the annular frame through the substantially annular adhesive layer so that a central opening of the annular frame is closed by the protective sheeting (as shown in figure 2 of Azuma, using the protecting sheeting of Mori for layer 3 in Azuma).

Response to Arguments

Applicant's arguments filed 3 August 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s amendment and arguments that the cited prior art of Mori fails to teach the limitations of claims 1, 6, 12, and 13, Examiner has reviewed the prior art and determined that the reference of Mori still teaches the limitations presented in the claim, but in a different embodiment of Mori that has not been previously referenced. Therefore, in response to Applicant’s arguments concerning the first objection on pages 9-10 of Applicant’s Remarks are moot because the new ground of rejection does not rely on the embodiment that Applicant has argued.

However, in response to Applicant’s argument against the second objection, as recited in the bottom of page 9 in Applicant’s Remarks, which includes that thermosetting adhesive layer 12 is permanently remaining on the semiconductor chip, it is noted that the reference of Mori teaches that layer 40 of the protective sheeting is shown to be removed from the wafer in a non-destructive manner (as shown in figure 10. This limitation does meet the limitation since the claim fails to recite that all of the protective sheeting is configured to be removed. 

Therefore, the rejection of claims 1, 6, 12, and 13 under 35 USC 102 as being anticipated by the reference of Mori is maintained.

In response to Applicant’s argument against claims 14-16, while Applicant has argued that “the skilled person first would have to significantly increase the lateral extension of the thermosetting adhesive sheet or the protective tape 30 beyond the outer diameter of the wafer 21”, it is noted that this feature is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, there are no limitations presented in claim 14 that excludes the limitation of the “outer diameter” and the “outer peripheral portion” from being the same feature.

Therefore, the rejection of claims 14-16 under 35 USC 103 as being obvious over the cited prior art of Mori and Azuma is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899